Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and 03/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving module in claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
A. In paragraph [0017] line 3, Fig. 1 should read Fig. 2 instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A. Receiving module in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. Receiving module (claim 8): See Fig. 1 reference 102 and paragraph [0014]; Fig. 2 reference 202 and paragraph [0017]; the receiving module is the first pipeline stage within a decimal floating point unit.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 recites a system comprising “a receiving module […];” and “a floating point unit […]”. This limitation is unclear because the specification describes the receiving module as part of the floating point unit and not as a separate component in addition to the floating point unit. Claims 9-14 inherit the same deficiency as claim 8 by reason of dependence.
Claim 15 recites “the computer readable storage media” in lines 2-3, “the one or more storage media” in line 4, and “the one or more storage medium” in lines 6-7. There is insufficient antecedent basis for this limitations in the claim. Examiner suggests amending the claims to recite “the one or more computer-readable storage media” instead for consistency. Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence.











Allowable Subject Matter
Claims 1-7 are allowed. Claims 8-20 would be allowable if rewritten to overcome the 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is directed to a method comprising, among other things, “using a floating point unit within the processor to convert the decimal floating point number into a binary coded decimal number, wherein the floating point unit starts a conversion loop subsequent to a rounding loop starting, wherein the rounding loop and the conversion loop run in parallel once started”.
Wahba et al. (NPL – “Area Efficient and Fast Combined Binary/Decimal Floating Point Fused Multiply Add Unit”) discloses a floating point fused multiply add (FMA) unit comprising of rounding circuitry and conversion circuitry. The floating point unit operates as a binary FMA or as a decimal FMA using a selection bit bdbar. When operating as decimal FMA, the first block/pipeline stage receives the operands encoded in Densely-Packed-Decimal (DPD) encoding and is decoded to extract the significands of the operands. The fourth stage performs binary to BCD conversion, and in the seventh stage, the FMA performs rounding in parallel with converting the result back to the non-redundant format. In contrast with the present application, the converting being performed in parallel with rounding on the seventh stage is not from a decimal floating point number into a binary coded decimal number. Further, even if the fourth stage discloses conversion to BCD, it would not be obvious to modify the FMA to include a rounding operation on the fourth stage. Further, Wahba does not teach or suggest a loop when performing the conversion and rounding. 
Carlough et al. (NPL – “The IBM zEnterprise-196 Decimal Floating-Point Accelerator”) discloses a decimal floating point accelerator comprising of a four-cycle pipeline stage. The accelerator includes a CVD block for performing binary to decimal conversion and a CVB block for performing decimal to binary conversion. The CVB block is used to convert decimal floating point (DFP) values to binary integers. 
Carlough et al. (US-PGPUB 20070061387 A1) discloses a system and a method for converting from a decimal floating point (DFP) number to a binary coded decimal (BCD) number. The method includes receiving the DFP number and inputting the DFP number to a plurality of DPD to BCD decoders to expand the 10 bits of the DPD into 12 bits or three digits BCD number. The DPD number is also input to a combo to BCD decoder to create the most significant digit of the BCD. In contrast with the present application, Carlough does not teach or suggest a rounding operation being performed to the input DFP number during conversion.  
Claims 2-7 are allowed because they depend on claim 1. Claims 8 and 15 recites similar limitations as claim 1 and would be allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183